 



Exhibit 10.41
SECOND AMENDMENT
TO
SECURED SUBORDINATED PROMISSORY NOTE
DATED AS OF APRIL 9, 2004
     This Second Amendment is made as of the 2nd day of August, 2005, by and
among Virbac Corporation, a Delaware corporation, PM Resources, Inc., a Missouri
corporation, St.Jon Laboratories, Inc., a California corporation, Francodex
Laboratories, Inc., a Kansas corporation, Delmarva Laboratories, Inc., a
Virginia corporation and Virbac AH, Inc., Delaware corporation (collectively,
the “Borrowers”), and Virbac S.A., a company organized under the laws of the
Republic of France (the “Holder”) (capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in that certain Secured
Subordinated Promissory Note, dated April 9, 2004, in the original principal
amount of $3,000,000.00 by and between the Borrowers and the Holder (as amended,
modified or restated from time to time, the “Note”)).
     WHEREAS, the parties hereto desire to amend the Note as set forth herein;
and
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto hereby agree as follows:
     1. The Note is hereby amended in the following respects:
     a. The Maturity Date of the Note is hereby changed to October 9, 2006. All
sums owing under the Note shall be due and payable no later than this Maturity
Date, and such date shall not be extended, except by written agreement of the
Holder and Borrowers.
     b. The Base Rate of the Note is hereby changed to 5% per annum.
     2. Except as provided for in this Second Amendment, the Note, as amended,
shall remain in full force and effect and is hereby reaffirmed.
     3. This Amendment shall be interpreted, construed and enforced in
accordance with the laws of the State of Delaware.
Remainder of Page Intentionally Left Blank.
Signature Page Follows.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment effective
as of the date first written above.

              BORROWERS:
 
            VIRBAC CORPORATION     a Delaware corporation
 
       
 
  By:   /s/ Jean M. Nelson
 
       
 
  Name:   Jean M. Nelson
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            PM RESOURCES, INC.     a Missouri corporation
 
       
 
  By:   /s/ Jean M. Nelson
 
       
 
  Name:   Jean M. Nelson
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            ST. JON LABORATORIES, INC.     a California corporation
 
       
 
  By:   /s/ Jean M. Nelson
 
       
 
  Name:   Jean M. Nelson
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            FRANCODEX LABORATORIES, INC.     a Kansas corporation
 
       
 
  By:   /s/ Jean M. Nelson
 
       
 
  Name:   Jean M. Nelson
 
  Title:   Executive Vice President and Chief
 
      Financial Officer

 



--------------------------------------------------------------------------------



 



              DELMARVA LABORATORIES, INC.     a Virginia corporation
 
       
 
  By:   /s/ Jean M. Nelson
 
       
 
  Name:   Jean M. Nelson
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            VIRBAC AH, INC.     a Delaware corporation
 
       
 
  By:   /s/ Jean M. Nelson
 
       
 
  Name:   Jean M. Nelson
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            HOLDER:
 
            VIRBAC S.A.     a company organized under the laws of the    
Republic of France
 
       
 
  By:   /s/ Eric Maree
 
       
 
  Name:   Eric Maree
 
  Title:   President of the Management Board

 